Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16822211 application filed 03/18/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14 are pending. Claims 2,4,6,8,10,12,14 have been withdrawn. Claims 1,3,5,7,9,11,13 have been fully considered. 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/11/2021 is acknowledged.
Claims 2,4,6,8,10,12,14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1,3,5,7,9,11,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “forming a seed layer by depositing zeolite particles,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the disclosure argues for the invention the importance of “seed particles”, such as the instant specification pg 12 ln23-24 "Conventional SSZ-13 particles (- 0.7 μm and - 5 μm) are not only too large in size for use as seed particles.”
But, notably, the claim language fails to positively point out and distinctly claim “seed particles”; rather the language merely states “particles”.
So, the claim in light of the disclosure is indefinite as to the scope of the claim language sought, especially with regard to size of the “particles” in the phrase, “forming a seed layer by depositing zeolite particles.”

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140331860 (herein known as ISOMURA) in view of US 20160175759 (herein known as CARSTENSEN).

With regard to claim 1, ISOMURA teaches a method of preparing a heterogeneous zeolite separation membrane, especially at abstract, para 74-78, heterogeneous in that it has CHA and DDR
 (a) forming a seed layer by depositing zeolite particles having a DDR structure on a support 16 or 8, especially at para 74-78, fig 3; in light of instant specification pg 12 ln23-24 "Conventional SSZ-13 particles (- 0.7 μm and - 5 μm) are not only too large in size for use as seed particles"

ISOMURA does not specifically teach DDR "coating" CHA seed particles 
But, CARSTENSEN teaches that DDR "coating" (within scope of membrane structure) @ CHA particle structure; CARSTENSEN teaches "can be employed in separation membranes, on solid supports", especially at para 13,62,66 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute ISOMURA DDR seed with the CHA seed of ISOMURA from CARSTENSEN teaching, since CARSTENSEN teaches that DDR "coating" (within scope of membrane structure) @ CHA particle structure; CARSTENSEN teaches "can be employed in separation membranes, on solid supports", especially at para 13,62,66; and CARSTENSEN teaches benefit of "The core [i.e. particle] has an adsorption capacity for a gas contaminant, such as CO2, greater than the coating, and the at least one coating has selectivity for the gas contaminant, such as CO2, greater than the core [i.e. 

With regard to claim 3, ISOMURA teaches
 wherein the DDR precursor solution, especially at para 74-78, fig 3
 ISOMURA does not specifically teach wherein the DDR precursor solution comprises a molar ratio of Si02 100: organic-structure-directing agent ("20"*100/60=33.3) within claimed range: Na20 ("3.3"*100/60=5.5) within claimed range: H20 ("1457"*100/60=2428) within claimed range: Al203 ("1"*100/60=1.7) within claimed range 
But, CARSTENSEN teaches wherein the DDR precursor solution comprises a molar ratio of Si02 100: organic-structure-directing agent ("20"*100/60=33.3) within claimed range: Na20 ("3.3"*100/60=5.5) within claimed range: H20 ("1457"*100/60=2428) within claimed range: Al203 ("1"*100/60=1.7) within claimed range, especially at para 127 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ISOMURA with wherein the DDR precursor solution comprises a molar ratio of Si02 100: organic-structure-directing agent ("20"*100/60=33.3) within claimed range: Na20 ("3.3"*100/60=5.5) within claimed range: H20 ("1457"*100/60=2428) within claimed range: Al203 ("1"*100/60=1.7) within claimed range of CARSTENSEN for the 
ISOMURA teaches the organic-structure-directing agent comprises "1-adamantaneamine" (adamantylamine), especially at para 74-78, fig 3

With regard to claim 5, ISOMURA teaches
 wherein the support is titania, especially at para 56

With regard to claim 7, ISOMURA does not specifically teach wherein step of (b) is carried out at a temperature of 100 to 200 °C for 12 to 300 hours. 
But, CARSTENSEN teaches wherein step of (b) is carried out at a temperature within the claimed range for hours within the claimed range, especially at para 133 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ISOMURA with wherein step of (b) is carried out at a temperature within the claimed range for hours within the claimed range of CARSTENSEN for the benefit of providing the details of a workable DDR over CHA synthesis, as taught by CARSTENSEN especially at example 1A

With regard to claim 9, ISOMURA teaches
 further comprising drying after hydrothermal synthesis of step of (b), especially at para 74-78, fig 3


But, CARSTENSEN teaches a method of separating CO2 from a mixture containing CO2 and CH4 using the heterogeneous zeolite separation membrane, especially at para 11,12, see discussion of claim 1 for the heterogeneous zeolite separation membrane produced by the method of claim 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ISOMURA with a method of separating CO2 from a mixture containing CO2 and CH4 using the heterogeneous zeolite separation membrane of CARSTENSEN for the benefit of providing the details of a workable use of DDR over CHA, as taught by CARSTENSEN especially at example 1A, para 11-13

With regard to claim 13 and ISOMURA-CARSTENSEN combination,
 CARSTENSEN teaches which is carried out at a temperature within the claimed range within the scope of either under dry or wet conditions, especially at para 11,12, 66, 71


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776